Citation Nr: 0803580	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of the severance of service connection for 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which severed service connection for 
diabetes mellitus, type 2.  

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in May 2007 in Cleveland to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  A rating decision dated in December 2004 granted service 
connection for diabetes mellitus, type 2, on a presumptive 
basis as a result of exposure to herbicides.

2.  A rating decision dated in September 2005 severed service 
connection for diabetes mellitus, type 2. 

3.  The evidence is in equipoise as to whether the veteran's 
diabetes mellitus is type 1 or type 2, and therefore does not 
clearly and unmistakably support the severance of service 
connection.


CONCLUSION OF LAW

The criteria to sever service connection for the veteran's 
diabetes mellitus, type 2, have not been met; service 
connection is restored.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.105(d) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b).  In cases involving the severance of service 
connection, which is an action initiated by the RO as opposed 
to the veteran, there are particular notification and 
assistance procedures that VA must perform.  38 C.F.R. § 
3.105(d).  In the decision below, the Board has restored 
service connection for diabetes mellitus.  Accordingly, 
regardless of whether VA successfully met its notification 
and assistance obligations, no harm or prejudice to the 
veteran has resulted. 

By rating decision in December 2004, presumptive service 
connection was established for diabetes mellitus, type 2, 
based on the veteran's presumed exposure to herbicides in 
Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  After the rating, 
medical evidence came to light calling into question the 
veteran's diagnosis.  Particularly, a March 2005 VA medical 
opinion found that the veteran's diagnosis was actually 
diabetes mellitus, type 1.  Because this type of diabetes is 
not recognized as a presumptive condition under the 
applicable regulations, the RO proposed severance of service 
connection in an April 2005 rating.  The veteran submitted 
additional evidence; however, upon review, the proposed 
severance was effected in a September 2005 rating.  The 
veteran appeals the severance and seeks restoration of 
service connection. 

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government). When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6)  (West 2002); 38 C.F.R. § 3.105(d) (2005).

"Clear and unmistakable error" is defined as a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior  
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple  
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions in effect at the 
time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed a the time of the prior adjudication in question.  
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v.  
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, supra at 43- 
44.

Although the same standards applied in a determination of 
clear and unmistakable error in a prior decision are applied 
to a determination of whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purpose of severing service connection, reviewable 
evidence in a severance claim is not limited to that which 
was before the RO in making its initial service connection  
award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997). 

After reviewing the evidence, the RO severed service 
connection for diabetes mellitus based upon the medical 
records and opinions rebutting presumptive service connection 
due to exposure to Agent Orange.  Essentially, severance was 
based upon a "change in diagnosis."  The law is clear 
regarding when a change in diagnosis may be accepted as a 
basis for severance action.  In such a case, the examining 
physician or physicians or other proper medical authority 
must certify that, in the light of all accumulated evidence, 
the diagnosis on which service connection was predicated is 
clearly erroneous.  38 C.F.R. § 3.105(d).  This certification 
must be accompanied by a summary of the facts, findings, and 
reasons supporting the conclusion.  

The RO based the severance on an April 2006 VA medical 
opinion, offered by an endocrinologist, who reviewed the 
veteran's file.  The specialist did not certify that the 
diagnosis of diabetes mellitus, type 2, was clearly 
erroneous.  Instead, he found that it was "as likely as 
not" that the veteran's diagnosis was diabetes mellitus, 
type 1.  The opinion did make clear the facts, findings, and 
reasons on which it was based.  In particular, the opinion 
relied on a March 2005 laboratory finding referable to the 
veteran's C-peptide level, which measures pancreatic 
function.  The endocrinologist explained that a lack of 
pancreatic function is indicative of a type 1 diagnosis.  The 
March 2005 test found that the veteran had less than 0.05, 
which was classified as essentially undetectable pancreatic 
function.  

In response to the proposed severance, the veteran submitted 
a private treatment note from The Cleveland Clinic containing 
lab results from July 2005.  The veteran's C-peptide result 
was 0.8, which fell within the accepted reference range for 
that clinic (0.8 - 3.2) and was indicative of pancreatic 
function.  The veteran also submitted a private physician's 
opinion dated in November 2005.  Similar to the VA opinion, 
it too was based on a review of the veteran's medical 
history, including treatment notes dating from the veteran's 
diagnosis in 1978.  The internal medicine specialist 
explained that the veteran's diabetes was originally well 
controlled with oral agents, which is indicative of type 2 
diabetes mellitus.  She further indicated that type 2 is a 
progressive disease, which eventually requires insulin for 
control of blood sugar, such as is taken by this veteran.  
She concluded that the veteran would not have responded to 
oral agents if he was initially a type 1 diabetic.  

Both opinions are found to be credible, as they are based on 
facts which have been established by the record.  Also, they 
are both offered by specialists in the applicable medical 
field, who reviewed the veteran's medical history and 
treatment for diabetes.  As such, rather than establishing 
that the veteran's type 2 diagnosis was clearly erroneous, as 
required for severance, the evidence is in relative 
equipoise, or balance, on that issue.  In this situation, the 
benefit of the doubt is afforded the veteran with respect to 
his diagnosis for diabetes mellitus, type 2.  38 C.F.R. 
§ 3.102.  Because that diagnosis is not clearly erroneous, 
the severance of service connection was improper, and service 
connection for diabetes mellitus, type 2, must be restored.


ORDER

Service connection for diabetes mellitus, type 2, is 
restored; the appeal is granted.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


